Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

             DETAILED OFFICE ACTION
             This Office Action is in response to the papers filed on 12 August 2021.


 CLAIMS UNDER EXAMINATION

Claims 40-52 are pending and have been examined on their merits.

    					      PRIORITY                                  Acknowledgement of Provisional Application 61/314238, filed on 16 March 2010, is made.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

WITHDRAWN REJECTIONS
The rejection of claims 44-45 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

The rejection of claims 40-52 under pre-AIA  35 U.S.C. 103(a) has been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 40-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Norotte et al. Scaffold-Free Vascular Tissue Engineering Using Bioprinting. Biomaterials. 2009 October 30(30):5910-5917) in view of Forgacs et al. (previously cited; Self-Assembling Multicellular Bodies And Methods Of Producing A Three-Dimensional Biological Structure Using The Same. Patent US8143055, with benefit of Provisional Application 61/132977 filed on 24 June 2008), Galle et al. (previously cited; Arterial size determines the enhancement of contractile responses after suppression of endothelium-derived relaxing factor formation. Pfiligers Arch (1993) 422: 564-569) and Mickle et al. (previously cited; Transplants For Myocardial Scars. WO 99/66036, 1999).


Claim 40 is directed to a bioprinted, engineered multilayered vascular tube. Therefore the claim is directed to a product. The terms “bioprinted” and “engineered” are interpreted to be directed to how the claimed product is made. Claim 40 recites the multilayered vascular tube consist of two layers. 

Norotte et al. disclose a “fully biological scaffold-free tissue engineering technology and apply it to fabricate small-diameter multi-layered tubular vascular grafts” (page 2, last 

We constructed double-layered vascular tubes similar to vessels in the macrovasculature with a media and adventitia. For this we used both HUSMC and HSF cylinders as building blocks according to the pattern shown in Figure 6A

Examiner notes Figure 6A illustrates a layer of HUVSMC (Human umbilical vein smooth muscle cells) in green; HSF (human skin fibroblasts) in red. Because the art explicitly identifies the cells as smooth muscle cells and skin fibroblasts, they are broadly interpreted to be differentiated cells. Therefore the art teaches a bioprinted, engineered multilayered vascular tube consisting of two layers at the time of bioprinting, wherein one layer comprises differentiated fibroblasts and the other layer comprises smooth muscle cells. 

As set forth above, Norotte teaches the disclosed tube is scaffold free. The Instant Specification provides the following definition for “scaffold”
[0022] The term “scaffold” as used herein, refers to synthetic scaffolds such as polymer scaffolds, non-synthetic scaffolds such as extracellular matrix layers, and any other type of pre-formed scaffold that is integral to the physical structure of the engineered multilayered vascular tube and not removed from the tube.



It is of note Figure 6A illustrates the inner layer is green (hence, smooth muscle cells) and the outer layer is red (hence, fibroblasts). While the art does not anticipate a layer that comprises smooth muscle cells and endothelial cells. Examiner notes Norotte et al. teach the following:

Vascular patterning remains a major challenge for small-diameter blood vessel tissue engineering,
mainly due to the number and precise position of the vascular cell types within
the vessel wall. Small-caliber blood vessels are typically composed of three layers: an inner
intima, a thick, dense media, and an outer adventitia, respectively populated by endothelial
cells (EC), SMCs, and fibroblasts. While the inner endothelial monolayer can be quickly
constructed by EC seeding prior to implantation [46], seeding different cell types at precise
locations within a single scaffold remains a challenge [13]. Initial positioning of the various
cell types is straightforward in the presented method, as demonstrated by the double-layered
tube with its inner and outer layer composed respectively of SMCs and fibroblasts (Fig. 6).

Therefore the art teaches small-caliber blood comprise an inner layer comprising endothelial cells, and also teaches the inner layer can be seeded. Examiner notes the Instant Specification discloses the following ([0059]):

Alternatively, the multilayered vascular tubes may be formed by using a combination of various methods, such as cell seeding and assembling of a plurality of elongate cellular bodies and/or a plurality of elongate filler bodies. For example, endothelial cells may be seeded (e.g., flowed through) the lumen of a vascular tube formed of elongate cellular bodies of smooth muscle cells and elongate cellular bodies of fibroblasts. As another example, a layer of fibroblasts may be wrapped around a vascular tube formed of elongate 

Therefore the Instant Specification discloses endothelial cells can be incorporated by seeding.

As set forth above, Norotte teaches a vascular tube with an inner layer comprising muscle cells. While Norotte suggests the intima can be produced by seeding endothelial cells, the art does not explicitly teach a layer comprising endothelial and muscle cells.

Norotte does not teach the cell ratios recited in claim 40.

Norotte does not explicitly teach the use of adult cells.

Forgacs et al. disclose a three-dimensional engineered tissue (Abstract). The art teaches the engineered tissue may be non-innervated (Column 3, lines 57-58; Column 10, lines 25-30). The art teaches because the disclosed method produces multicellular bodies that are self-supporting, the use of a scaffold is not needed (See Column 6, lines 65-67). Therefore, the tissue may be "scaffold free". 

Forgacs teaches a “blood vessel-type three-dimensional structure” may be prepared using cells typically found in vascular tissue, including endothelial cells, smooth muscle cells and fibroblasts (see column 7, lines 41-46; see column 8, lines 26-30). Forgacs identifies undifferentiated cells as embryonic cells, stem cells and precursor cells (see 

Forgacs teaches multicellular, heterocellular bodies are prepared to create vascular tissue. For example, a heterocellular multicellular body to be used for building an engineered blood vessel can suitable include (i) endothelial cells and smooth muscle cells (hence, comprising smooth muscle cells and endothelial cells) and (ii smooth muscle cells and fibroblasts (hence, comprising smooth muscle cells) (see column 8, lines 54-60). Examiner notes the art teaches the multicellular bodies are cylindrical (Figure 1; column 11, lines 30-31).

Forgacs teaches structure 201 (Figure 7) can be used to produce an engineered blood vessel (see column 21, lines 26-57).  The art discloses a first (1’) and second (1”) set of multicellular bodies. 1’ comprises endothelial cells and smooth muscle cells, and forms an inner layer of a tube like structure, and 1” comprises fibroblasts forming an outer layer of the tube like structure (Column 21, lines 58-66). Therefore Forgacs discloses a layer comprising fibroblasts and a layer comprising endothelial cells and smooth muscle cells.

Forgacs teaches said bodies are engineered so they are substantially uniform, allowing accurate control of the tube diameter, wall thickness and branching pattern (See Column 31, lines 55-60). While the tube can have branches of different lengths, the art 

The art teaches varying the ratios of the different cell types to another to optimize the tissue (See Column 8 line 66- Column 9 line 2). When a heterocellular mixture is used to make a vascular tube, the cells “sort out” during maturation of the tissue so that endothelial cells are more concentrated in the inner portion of the tube, smooth muscle cells are concentrated in the center portion of the tube, and fibroblasts are more concentrated in an outer portion of the tube (Column 21, lines 60-67).

Forgacs teaches “for example” when making a multicellular body that is homocellular (only one cell type), a cell paste containing 90% of a first cell type will be used (column 16, lines 1-11). However; when more than one cell is present (i.e. heterocellular), the paste will contain significant numbers of cells of more than one cell type (column 16, lines 12-18).

Claim 40 recites a ratio of endothelial cells to smooth muscle cells of “about 5:95 to 15:85”. A range of about 5:95 to 15:85 is interpreted to be about 1:19 to 1:5. Examiner notes the instant specification does not disclose what values the term “about” encompasses.



Galle analyzes the architecture of a vascular tube (an artery). The art teaches the ratio of smooth muscle to endothelial cells varies based on the size of tube (See Figure 7).  Galle teaches the disclosed study analyzes "increasing endothelium to smooth muscle cell ratio (aorta, femoral and mesenteric arteries)" (See Abstract, lines 3-5). Therefore the ratio of cell layers is interpreted to be the cell ratio. It is of note Galle is a histological examination of natural vascular tubes. Histological analysis reveals an endothelial to smooth muscle cell ratio of 1:32 to 1:5 (page 567, right column, middle paragraph). It is of note this range overlaps with the claimed range of about 5:95 to 15:85 (about 1:19 to 1:5). 

As recited above, Forgacs teaches differentiated smooth muscle, endothelial and fibroblast cells may be used. Forgacs is silent as to whether they are "adult" cells.

Mickle teaches an implantable graft that may comprise smooth muscle, endothelial and fibroblasts (page 2, lines 1-6). Mickle teaches adult smooth muscle, adult endothelial and adult fibroblasts autologous to a patient (hence, from an adult) may be used in grafts that are prepared for transplantation (page 5, lines 5-11).



It would have been obvious to include endothelial to smooth muscle cells in the recited ratio because Forgacs teaches engineering a tube that is comparable to native vessels, 

As recited above, Galle teaches the 1:5 end point of the claimed range. Galle teaches this disclosed range is found in naturally occurring vascular tubes. Because the claims recite a range of “about” 5:95 to 15:85, it is unclear what concentrations are actually encompassed by the claims. Examiner interprets there to be a large degree of overlap between the claimed range and that disclosed by Galle. Therefore Galle is interpreted to teach the claimed range with sufficient specificity. One would have expected success using the concentrations disclosed by Galle since Galle teaches these cell ratios are found in naturally occurring vascular tubes. Therefore, the examiner asserts the claimed concentration is prima facie obvious.  

As recited above, the identification of "smooth muscle” “endothelial” and “fibroblast" cells is interpreted to read on the use of differentiated cells. While Norotte and Forgacs are silent as to whether said cells are adult, it is noted Forgacs teaches the cells may be obtained from the patient receiving the vascular transplant (Column 15, lines 50-65). It would have been obvious to use adult cells because Mickle teaches that each of the recited cell types may be obtained from an adult for autologous transplantation of a graft 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 40 is rendered obvious (claim 40).

Claim 41 is included in this rejection because a tube having the structure recited in claim 40 would have the strength recited in claim 41 (claim 41).

While Norotte teaches parameters such as size, wall thickness or cell patterning were adjusted to arrive at single- or double-layered tubes ranging from 0.9 to 2.5 mm in outer diameter (last paragraph of page 5), the art is silent regarding the internal diameter.

Forgacs teaches preparation of tubes with 0.5 mm internal diameter (column 22, lines 13-14). Forgacs teaches the tube diameter is flexible (column 32, line 8). The art teaches cylindrical multicellular bodies of different sizes can be created (column 11, lines 20-55). Tube cross-sectional shape and size of the multicellular bodies will substantially correspond to the cross-sectional shapes and sizes of the first shaping device (column 15, lines 39-47). The art teaches the use of a capillary pipette as a shaping device (column 15, lines 1-2).

claim 42).

Norotte teaches scaffold free vascular constructs with linear and branched tubular structures can be generated (page 5, last paragraph). Therefore claim 43 is rejected (claim 43). 

Claim 44 is interpreted to mean the claimed tube is for drug testing or cardiovascular device testing. The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Because the claimed structure is rendered obvious, it is for drug testing or cardiovascular device testing. Therefore claim 44 is included in this rejection (claim 44).

claim 45).

Norotte identifies the engineered tissue as a vascular graft. The claimed intended use does not distinguish the claimed structure from that rendered obvious by the teachings of the prior art. Because the claimed structure is rendered obvious, it is for implantation in a vertebrate subject. Therefore claim 46 is included in this rejection (claim 46).

Norotte does not teach the use of autologous cells (claim 47).

Forgacs teaches the use of cells from an intended recipient (i.e. from a biopsy) (column 15, line 58). Examiner interprets these to be autologous cells. The art teaches a tubular structure than can be used as a transplantable vessel (supra).

As set forth above, Norotte teaches the engineered tissue as a vascular graft. It would have been obvious to try using autologous cells to make a vascular tube. One would have been motivated to do so since Norotte teaches vascular graft and Forgacs teaches vascular tubes used as transplants (hence, grafts) can be prepared using cells that are interpreted to be autologous. One would do so to use the cells of the intended recipient, as taught by Forgacs. One would have had a reasonable expectation of success since claim 47).

Norotte teaches the use of skin fibroblasts. While Norotte does not explicitly teach the use of adult skin fibroblasts, Mickle taches adult fibroblasts may be obtained from skin (hence, non-vascular) (See Section 7 starting on page 15). One would have had a reasonable expectation of success since, absent evidence to the contrary, the fibroblasts taught by Mickle would have the same properties as the fibroblasts taught by Norotte. Therefore claim 48 is rejected (claim 48).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. in view of Galle et al. and Mickle et al. as evidenced by Dictionary.com (previously cited; definition: cohere).


Claim 49 has been amended to recite an engineered vascular tube “consisting of” one layer. 

The teachings of Forgacs as set forth above are reiterated. The art teaches multicellular bodies comprising a first, second and third cell type (column 8, lines 21-26). Forgacs teaches the following:
For example, a multicellular body that is suitable for producing an engineered blood vessel can include endothelial cells, smooth muscle cells, and fibroblasts. The living cells in a heterocellular body may remain unsorted or can "sort out" (e.g., self-assemble) during the fusion process to form a particular internal structure for the engineered tissue. The self sorting of cells is

strength (and thus higher surface tension) than cells that sort to the outside of the multicellular body.

Examiner notes bioprinting is performed by depositing layers where by multicellular bodies fuse with each other (column 4, lines 64 through column 5, line 2),Claim 49 recites the cells are cohered to one another. Dictionary.com defines “cohere” as to be part of the same mass. Because Forgacs teaches a tissue is formed, said cells are interpreted to be part of the same mass. 

While Forgacs teaches varying the cell concentration based on the type and size of the desired construct, Forgacs does not specifically teach said endothelial cells to smooth muscle cells are present in a ratio of about 5:95 to about 15:85.

As recited above, Forgacs teaches differentiated smooth muscle, endothelial and fibroblast cells may be used. Forgacs is silent as to whether they are "adult" cells.

The teachings of Galle and Mickle as recited above are reiterated.

It would have been obvious to the person of ordinary skill in the art at the time of the invention to prepare a vascular tube as recited. KSR Rationale A indicates that it is scientifically rational to combine prior art elements according to known methods to yield predictable results. Forgacs teaches a multilayered tube comprising a layer of 

As recited above, Forgacs is interpreted to teach differentiated cells. While Forgacs is silent as to whether said cells are adult, it is noted Forgacs teaches the cells may be obtained from the patient receiving the vascular transplant (Column 15, lines 50-65). It would have been obvious to use adult cells because Mickle teaches that each of the recited cell types may be obtained from an adult for autologous transplantation of a graft (page 12, lines 25-29). One would expect success because Mickle teaches that these cells may successfully be used to prepare grafts for transplantation, and that cells claim 49).

Claim 50 is included in this rejection because a tube having the structure recited in claim 49 would be expected to have the strength recited in claim 50 (claim 50).

As recited above, Forgacs teaches that the structure may be branched. Therefore claim 51 is rendered obvious (claim 51).

It would have been obvious to use non-vascular fibroblasts.  One would have been motivated to do so since Mickle taches adult fibroblasts may be obtained from skin (hence, non-vascular) (See Section 7 starting on page 15). One would have had a reasonable expectation of success since, absent evidence to the contrary, the fibroblasts taught by Mickle would have the same properties as the fibroblasts taught by Forgacs. Therefore claim 52 is included in this rejection (claim 52).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made by the Applicant in the response filed on 12 August 2021 are acknowledged. The Applicant notes the claims have been amended to recite a vascular tube consisting of 2 layers (claim 40) and 1 layer (claim 49). The Applicant argues the 
The Applicant alleges natural vascular tubes in Galle have 1 layer of endothelial cells that feeds 32±3 layers of smooth muscle cells in aortas, 1 layer of endothelial cells that feeds 15±2 layers of smooth muscle cells in femoral arteries, and 1 layer of endothelial cells that feeds 5+1 layers of smooth muscle cells in mesenteric arteries. The Applicant concludes this means Galle teaches natural tubes contain 29-36 layers in aortas, 13-17 layers in femoral arteries and 4-6 layers in mesenteric arteries. Therefore Applicant argues one would not seek to produce a tube that is structurally close to native tissue by using making a tube with only 1 or 2 layers as now claimed.

EXAMINER’S RESPONSE
The arguments are not persuasive. Examiner notes new grounds of rejection have been made to address the limitations of claim 40. As set forth above, Norotte explicitly teaches a vascular tube can be bioprinted that has two layers. The Applicant argues the Galle reference teaches natural tubes contain “29-36 layers in aortas, 13-17 layers in femoral arteries and 4-6 layers in mesenteric arteries”. The Examiner notes the Applicant states Galle teaches 1 layer of endothelial cells “feeds” 32±3 layers of smooth muscle cells in aortas, 15±2 layers of smooth muscle cells in femoral arteries, and 1 layer of endothelial cells that feeds 5+1 layers of smooth muscle cells in mesenteric arteries. The Applicant cites Galle at p. 567, right col., "Determination of endothelium to smooth muscle cell layer ratio," and p. 568, left col., lines 26-30. As support. Examiner 

As set forth above, Forgacs teaches bioprinted tubes containing the claimed cell types will naturally “self-assemble” to form a particular internal structure for the engineered tissue. As evidenced by Forgacs, the living cells in a heterocellular body can "sort out" (e.g., self-assemble) during the fusion process to form a particular internal structure for 
 
Examiner notes claims 40 and 49 recites the claimed vascular tube consists of either two layers or one layer “at the time of bioprinting”. As written, the claim does not exclude the claimed cells self-assembling to form multiple layers of a naturally occurring vascular tube. Forgacs teaches “when a heterocellular multicellular body is composed of cells from tissues that are neighbors in normal development, in the course of sorting they may recover their physiological confirmation. Thus the heterocellular multicellular bodies may comprise a sort of pre-built internal structure, based on the adhesive and cohesive properties of the component cells, and the environment in which the cells are located (column 8, lines 43-50). Forgacs goes on to teach (column 8, lines 61-66):

By using multicellular bodies composed of these multiple different cell types randomly dispersed in the body to build a three-dimensional biological structure, in the course of structure formation the different cell types can sort out so endothelial cells line the internal structure of the tube
(i.e., the lumen), smooth muscle cells form a layer surrounding the endothelial cells and the fibroblasts form an outer layer surrounding the smooth muscle layer. 

Because the claims recite the same cells taught by Forgacs, they would be interpreted to self-assemble to form the layers found in a naturally occurring vascular tube.

Therefore the arguments are not persuasive.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653